WILLIAMS, Judge.
This is an appeal from a decision of the trial court finding defendant New Orleans Public Service, Inc. [“NOPSI”] liable to plaintiffs for damages received as a result of a collision between the truck in which plaintiffs were riding and a NOPSI bus.
The plaintiffs adduced the following facts at trial:
In November, 1980, plaintiffs were travelling west down Leon C. Simon Avenue. A NOPSI bus had pulled over to the right side of the road into an emergency parking lane at the corner of Leon C. Simon and Franklin Avenues. Plaintiffs’ truck attempted to pass this bus, although apparently the bus made some movements toward merging back into traffic. The truck “squeezed” through between the bus (on its right) and the traffic in the left lane. As the truck passed the bus, moving into the intersection on a green light, the driver viewed a second NOPSI bus which had just made a right turn onto Leon C. Simon from Franklin. Thomas Jacob, the driver, applied his brakes, but because the road was wet, he skidded into the rear of the turning bus causing injury to himself and one of his passengers, Alphonse J. Walters. The driver of the bus which plaintiffs hit claimed that the light on Franklin Avenue was green when he turned.
The trial court found that the NOPSI buses were each 45% at fault: the turning bus for having turned on, at the least, an amber light without exercising proper caution, and the bus on Leon C. Simon for *245having attempted to cut off plaintiffs’ truck thereby blocking their view which did not allow them to see the turning bus until it was too late to avoid a collision. Plaintiffs were found to be 10% at fault. Plaintiff Jacob was awarded $1,577.70 for his injuries and the parents of Walters, a minor, were awarded $29,559.69 for his injuries. Defendant NOPSI appeals from this judgment asserting that the trial court was in error in its finding that the NOPSI buses were liable for the accident.
We have reviewed the evidence presented at trial and can find no manifest error in the trial court’s decision. There was evidence introduced which supports the ruling. See Canter v. Koehring Co., 283 So.2d 716 (La.1973); See also Arceneaux v. Domingue, 365 So.2d 1330 (La.1978).
For the foregoing reasons the decision of the trial court is affirmed.